Hanson, J.
This is an action on the case for personal injuries alleged to have been sustained by the plaintiff while a passenger on a car of the defendant company. The jury returned a verdict for plaintiff, and the case cgmes before the court on exceptions and general motion by the defendant.
It will be necessary to consider the first exception only, viz: “that the plaintiff introduced as a witness at the trial of the issue Dr. Charles D. Edmunds, who-testified as to changes for the worse in the physical condition of the plaintiff since and as a result of the accident. After said witness had finished his testimony, defendant offered in evidence said witness’ own testimony at a former trial of the same cause, for the avowed purpose of contradicting said witness’ statements at the present trial relative to the change in plaintiff’s physical condition above stated, which said former testimony did tend so to contradict said witness. The defendant had not called the attention of said witness to his former testimony; and the presiding Justice excluded said former testimony upon the ground that it is necessary, before introducing evidence of a witness’s former statements tending to .contradict him, to first call the attention of said witness to such former statements and inquire of him in regard to same.” . . ,,
*315We think this exception must be sustained. It has not been the practice in this State to require interrogation of the witness sought to be impeached, upon the questionable matter before introducing the impeaching evidence.
The first expression of this court upon the point here raised will be found in Ware v. Ware, 8 Maine, 42; the last in Inhabitants of New Portland v. Inhabitants of Kingfield, 55 Maine, 172.
It will be .unnecessary to consider the second exception, or the motion.

Exceptions sustained.